Ex parte Quayle
This application is in condition for allowance except for the following formal matters:

Objection to Drawings
Objections are made to the drawings for the following reasons:

    PNG
    media_image1.png
    459
    522
    media_image1.png
    Greyscale
FIGS. 1, 2, 5, 9 & 10 are showing the outermost edged boundary as broken lines, whereas FIGS. 3, 4, 7, & 8 are showing the same edged boundary as solid lines.  Correction is required to make the drawings consistent among all views.  See callout “A” in drawing sample below for the problematic areas.












FIGS. 1, 5 & 9 are showing shading lines within a broken line region.   Shading lines cannot be shown in areas that are unclaimed.  Correction is required to remove the shading lines from within the broken line region.  See callout “B” in drawing sample below for the problematic areas.

    PNG
    media_image2.png
    298
    431
    media_image2.png
    Greyscale










Corrected drawing sheets that overcome the above mentioned drawing objections are required to comply with the requirements of MPEP 1512 (II), as stated above, in reply to the Office action to avoid abandonment of the application.  Any amended replacement-drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either 

When preparing new drawings in compliance with the requirement therefor, care must be exercised to avoid introduction of anything which could be construed to be new matter prohibited by 35 U.S.C. 132 and 37 CFR 1.121.

The claimed design is patentable over the references cited.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 1935 C.D. 11,453 O.G. 213.  A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Ricky Pham, whose telephone number is (571)272-2321.  The examiner can normally be reached on Monday through Thursday 7:00 am to 5:30 pm EST.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 



/Ricky Pham/
Primary Examiner, Art Unit 2913
September 28, 2021